                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


TRAVIS DELANEY WILLIAMS,

                      Plaintiff,

               v.                                           Case No. 19-C-1159

ZACHARY ELLEFSON, et al.,

                      Defendants.


                                            ORDER


       Plaintiff Travis Delaney Williams is proceeding on Eighth Amendment claims. When

Williams filed his complaint, he did not know the names of all of the defendants, so he used John

and Jane Doe placeholders. On November 12, 2019, Williams identified three John Doe officers,

leaving a Jane Doe nurse to be identified. On April 21, 2020, Williams identified the Jane Doe

nurse as Tammy West. ECF No. 51.

       Normally the court would direct a plaintiff to file an amended complaint that properly

names all the defendants. But given William’s pro se status and that his lengthy pleading provides

sufficient notice to West of her alleged misconduct, the court will simply update the caption to

reflect that Tammy West is the name of the Jane Doe nurse and will order that Williams’ complaint

be served on her.

       THEREFORE, under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the complaint, the screening order, and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on defendant Tammy




         Case 1:19-cv-01159-WCG Filed 04/24/20 Page 1 of 2 Document 52
West. It is ORDERED that, under the informal service agreement, West shall file a responsive

pleading to the complaint within 60 days.

       Dated at Green Bay, Wisconsin this 23rd day of April, 2020.

                                                  s/ William C. Griesbach
                                                  William C. Griesbach, District Judge
                                                  United States District Court




                                              2

         Case 1:19-cv-01159-WCG Filed 04/24/20 Page 2 of 2 Document 52
